SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1194
KA 06-02436
PRESENT: SCUDDER, P.J., FAHEY, CARNI, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TIMOTHY TURNER, DEFENDANT-APPELLANT.


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (MATTHEW DUNHAM OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered July 6, 2006. The judgment convicted defendant,
upon a jury verdict, of criminal possession of a controlled substance
in the third degree, criminal sale of a controlled substance in the
third degree and operating a motor vehicle without a license.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of, inter alia, criminal possession of a
controlled substance in the third degree (Penal Law § 220.16 [1]).
Viewing the evidence in light of the elements of the crimes as charged
to the jury (see People v Danielson, 9 NY3d 342, 349), we reject
defendant’s contention that the verdict is against the weight of the
evidence (see People v Bleakley, 69 NY2d 490, 495). “[R]esolution of
issues of credibility, as well as the weight to be accorded to the
evidence presented, are primarily questions to be determined by the
jury” (People v Hernandez, 288 AD2d 489, 490, lv denied 97 NY2d 729;
see People v Sorrentino, 12 AD3d 1197, 1197-1198, lv denied 4 NY3d
748; People v Hernandez, 288 AD2d 489, 490, lv denied 97 NY2d 729).




Entered:    November 9, 2012                       Frances E. Cafarell
                                                   Clerk of the Court